PUBLISH


                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                                                                       FILED
                           ________________________     U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                    No. 98-4426                06/22/99
                            ________________________       THOMAS K. KAHN
                      D. C. Docket No. 97-3108-CIV-LENARD       CLERK

ERNESTO ALONSO MEJIA RODRIGUEZ,
                                                                      Petitioner-Appellant,
                                       versus

JANET RENO, as Attorney General of the United States,
and the IMMIGRATION AND NATURALIZATION SERVICE,
                                                                    Respondents-Appellees.
                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           _________________________


                           _________________________

                                   No. 98-5878
                            ________________________
                               INS No. A29-362-615

ERNESTO ALONSO MEJIA RODRIGUEZ,
                                                                                Petitioner,
                                       versus

IMMIGRATION AND NATURALIZATION SERVICE,
                                                                              Respondent.
                            ________________________

                            Petition for Review from the
                           Board of Immigration Appeals
                           _________________________
                                   (June 22, 1999)
Before CARNES and HULL, Circuit Judges, and HENDERSON, Senior Circuit
Judge.*

HULL, Circuit Judge:

       This consolidated case involves two separate appeals. First, in 1997

Appellant Ernesto Alonso Mejia Rodriguez (“Mejia”) filed a motion to reopen his

deportation proceedings, which became final in 1994. The BIA denied Mejia’s

motion to reopen. In appeal No. 98-5878, Mejia has filed a petition for review in

this Court appealing the BIA’s denial of his motion to reopen.

       While his motion to reopen was still pending before the BIA, Mejia filed a §

2241 petition in September 1997 challenging his 1994 deportation order. In appeal

No. 98-4426, Mejia appeals the district court’s dismissal of his § 2241 petition.

After review, we affirm the BIA’s denial of Mejia’s motion to reopen in appeal No.

98-5878. Because in addressing Mejia’s petition for review we reach all of the

issues raised in Mejia’s § 2241 petition, we affirm the district court’s dismissal of

Mejia’s § 2241 petition but do so because Mejia’s § 2241 petition is now moot.

I.     Facts and Procedural History

       Mejia is a native of Honduras who lawfully entered the United States as a

nonimmigrant visitor on November 17, 1980.


       *
       This decision is rendered by a quorum due to Judge Henderson’s death on May 11,
1999. See 28 U.S.C. § 46(d).

                                             2
       A.     Mejia’s Criminal Offense

       On April 14, 1986, Mejia was charged in Florida state court with possession

of cocaine, trafficking in cocaine, and conspiracy. On July 24, 1986, Mejia pled no

contest to the cocaine-trafficking charge. As part of a plea agreement, the court

withheld a final adjudication of guilt and sentenced Mejia to a one-year term of

youth-offender incarceration and two years to be served in a “Community Control

Program.”

       Mejia introduced evidence in the district court which established that he

entered his no-contest plea in reliance on certain representations.1 Specifically,

both the trial court and Mejia’s counsel advised him that his no-contest plea would

not yield any adverse immigration consequences. In addition, Mejia was advised

that his criminal record would be sealed upon completion of his probationary

sentence.

       Prior to his first deportation hearing, Mejia filed a petition in Florida state

court to seal his criminal record. The Florida court denied Mejia’s petition. After

his first deportation hearing, Mejia filed a motion for reconsideration of the state

court’s denial of his petition to seal his criminal record. Mejia’s motion contended



       1
          Mejia established the terms of his plea agreement and his plea colloquy through
affidavits from his attorney, the prosecutor, and the sentencing judge.

                                               3
that he entered his no-contest plea in reliance on the court’s representation that his

criminal record would be sealed and that his plea would not cause any

“immigration problems.” On December 4, 1990, the state court granted Mejia’s

petition to seal his criminal records.

      B.      Deportation Proceedings Concluded in 1994

      On March 8, 1990, the INS commenced deportation proceedings against

Mejia. The INS issued an Order to Show Cause which asserted two grounds for

deportation. First, the INS charged Mejia with deportability under INA §

241(a)(2), 8 U.S.C. § 1251(a)(2) (1990), as an alien who had entered the United

States without inspection by an immigration officer, and under INA § 241(a)(11), 8

U.S.C. § 1251(a)(11) (1990), as an alien convicted of a crime involving controlled

substances.

      On December 6, 1990, the INS amended its show-cause order withdrawing

these two grounds for deportation and charging Mejia with deportability under

INA § 241(a)(2), 8 U.S.C. § 1251(a)(2)(1990), for overstaying his nonimmigrant

visa. The INS alleged that Mejia originally had entered the United States as a

nonimmigrant visitor and later changed his status to nonimmigrant student.

According to the INS, Mejia’s nonimmigrant-student visa expired in August 1990.




                                           4
       After the state court had sealed Mejia’s criminal record, the immigration

judge found Mejia deportable. On January 24, 1991, the immigration judge

entered a deportation order concluding that Mejia had unlawfully remained in the

United States beyond the period allowed by his nonimmigrant visa. However, the

immigration judge allowed Mejia leave to file for “suspension of deportation.” On

February 21, 1991, Mejia filed for suspension of deportation under INA § 244, 8

U.S.C. § 1254(a)(2) (1991).2

       The INS immediately moved to pretermit Mejia’s motion for suspension of

deportation. The INS argued that Mejia’s drug conviction precluded a finding that




       2
          At the time of Mejia’s initial deportation proceedings, the Attorney General could order
the “suspension of deportation” if: (1) deportation was based on certain specified grounds, (2)
the alien had “been physically present in the United States for a continuous period of not less
than seven years immediately preceding” the application for suspension or “physically present in
the United States for a continuous period of not less than ten years” after becoming deportable,
(3) in that time was a person of “good moral character”, and (4) in the opinion of the Attorney
General, deporting the alien would cause “exceptional and extremely unusual hardship” to the
alien or any of the alien’s “spouse, parent, or child” who are United States citizens. INA §
244(a)(2), 8 U.S.C. § 1254(a)(2) (1991). At the time of Mejia’s deportation proceedings, INA §
101(f) listed a number of factors that precluded an alien from being considered a “person of good
moral character”, and this list included aliens who are deportable for a conviction involving
controlled substances. INA § 101(f), 8 U.S.C. § 1101(f) (1991).
         Even if Mejia had met the first three requirements for suspension of deportation, he has
not demonstrated that he would have received suspension of deportation. Mejia does not
contend that he has a spouse, parent, or child who are United States citizens. Thus, Mejia would
have had to demonstrate that his deportation would cause him to suffer exceptional and unusual
hardship. The Attorney General possessed the discretion to construe narrowly the “exceptional
and extremely unusual hardship” element of the suspension-of-deportation analysis. Gomez-
Gomez v. INS, 681 F.2d 1347, 1349 (11th Cir. 1982). See footnote 8 infra.

                                                5
Mejia had been a person of “good moral character,” thus rendering him ineligible

for a suspension of deportation.

       On August 2, 1991, following a hearing, the immigration judge granted the

INS’ motion to pretermit Mejia’s motion for a suspension of deportation and

ordered Mejia deported to Honduras. First, the immigration judge admitted into

evidence the records of Mejia’s cocaine conviction that had been sealed by the

Florida state court. The immigration judge specifically noted that he admitted the

records only for the purpose of considering Mejia’s application for suspension of

deportation and not to establish another ground for deportation. The immigration

judge found that these records established a conviction as defined under federal

immigration law. Based on his conviction for cocaine trafficking, the immigration

judge found that Mejia could not be deemed a person of “good moral character”

and therefore could not meet the requirements for suspension of deportation under

INA §§ 244(a)(2) & 101(f), 8 U.S.C. § 1254(a)(2) & 1101(f) (1991).3

       Mejia appealed the immigration judge’s August 1991 decision to the BIA,

and on January 12, 1994, the BIA affirmed the deportation order entered by the

immigration judge. First, the BIA concluded that the immigration judge properly



       3
         IIRIRA replaced suspension of deportation with a new, and somewhat similar,
procedure called “cancellation of removal.” INA § 240A, 8 U.S.C. § 1229b (Supp. 1998).

                                             6
found Mejia deportable for remaining in the United States following the expiration

of his student visa. In doing so, the BIA also rejected Mejia’s claim that he

remained in the United States only to contest his deportation. In addition, the BIA

upheld the immigration judge’s determination that Mejia had been “convicted” for

the purposes of federal immigration law regardless of the fact that the state court

had ordered Mejia’s records sealed. As a result of this conclusion, the BIA found

that Mejia was within a class of aliens who could be deported based on a

controlled-substance conviction and therefore concluded that the immigration

judge properly found that Mejia was ineligible for a suspension of deportation.

      C.     Mejia is a Fugitive from May 1995 Until September 1997

      In a letter dated April 12, 1995, the INS informed Mejia that he was

scheduled to be deported on May 12, 1995, and ordered him to report to the INS on

that date for deportation to Honduras. Mejia did not appear for deportation as

ordered. Although Mejia could have sought judicial review of the BIA’s January

1994 decision, he did not do so and instead absconded.

      D.     Drug Conviction Vacated in 1997

      While he remained a fugitive from deportation, on May 21, 1997, Mejia

petitioned in Florida state court for a writ coram nobis in which he sought to vacate

his drug-trafficking conviction. Mejia contended that he did not receive effective


                                          7
assistance of counsel in his state criminal proceedings because he was not informed

of the immigration consequences of his no-contest plea.

       On August 1, 1997, the state court vacated Mejia’s plea and sentence.

Subsequently, the Florida State’s Attorney announced a nolle prosequi of the

cocaine-trafficking charges against Mejia.

      E.    BIA Denies Mejia’s Motion to Reopen Deportation Proceedings


      On September 23, 1997, the INS took Mejia into custody to execute the final

deportation order entered in January 1994. On September 26, 1997, Mejia filed

two motions to reopen his deportation proceedings – one with the immigration

judge and one with the BIA. According to Mejia, the immigration judge refused to

accept this motion. Before the BIA, Mejia argued that his application for

suspension of deportation had been pretermitted based on a criminal conviction

and that this conviction was vacated after his suspension application had been

pretermitted. Thus, Mejia contended that the BIA should reopen his deportation

proceeding to allow him to file another application for suspension of deportation.

      In an order dated November 27, 1998, the BIA denied Mejia’s motion to

reopen his deportation proceedings. The BIA noted that under 8 C.F.R. § 3.2(c)(2)

a motion to reopen deportation proceedings must be filed within 90 days of the

BIA’s decision or before September 30, 1996, whichever is later. As Mejia did not

                                         8
file his motion to reopen until September 1997, the BIA concluded that his motion

was not timely filed. On December 14, 1998, Mejia filed, in this Court, a petition

for review of the BIA’s November 1998 order. Mejia-Rodriguez v. INS, No. 98-

5878.

        F.    Mejia’s Petition for a Writ of Habeas Corpus

        On September 26, 1997, while his motion to reopen his deportation

proceedings was still pending before the BIA, Mejia filed a § 2241 petition for

habeas corpus in United States District Court for the Southern District of Florida.

28 U.S.C. § 2241. In this petition, Mejia alleged that the immigration judge’s

order pretermitting Mejia’s application for suspension of deportation was based

upon an unconstitutional conviction subsequently vacated by the Florida state

courts. Mejia’s petition further alleged that this ineffective assistance of counsel in

state court unconstitutionally tainted Mejia’s federal immigration proceedings

because it had the collateral effect of precluding Mejia’s application for suspension

of deportation, which was provided for under federal law. Finally, Mejia alleged

that denying him the right to seek a suspension of deportation based on his

unconstitutionally obtained state drug conviction constituted a deprivation of due

process.




                                           9
      On September 26, 1997, the district court dismissed Mejia’s habeas petition

and denied his request for a stay of deportation. The district court found that

Mejia’s petition was not timely filed under INA § 106(a)(1), 8 U.S.C. §

1105a(a)(1) (1996).

      Mejia filed a motion for reconsideration of the court’s order and for a stay of

his deportation. In his motion, Mejia argued that the district court had erroneously

relied on INA § 106(a)(1), a statute that had been repealed by the Antiterrorism

and Effective Death Penalty Act (“AEDPA”), and that his petition was based on 28

U.S.C. § 2241 - not INA § 106(a)(1). On October 7, 1997, the district court

granted Mejia’s motion to the extent it sought a stay of his deportation. The court

denied Mejia’s motion for reconsideration in an order dated November 14, 1997.

      G.     Mejia’s Renewed Habeas Petition

      On November 21, 1997, Mejia filed a renewed petition for habeas corpus

under the same civil action number in the district court. In his new petition, Mejia

reiterated the claims that he asserted in his initial petition and again asserted § 2241

as the sole basis for the court’s jurisdiction.

      On March 12 1998, the district court dismissed Mejia’s renewed petition and

denied his request for a stay of deportation. The district court found that under 8

C.F.R. § 3.23, a motion for reconsideration of an “administrative order of removal,


                                            10
deportation, or exclusion” must be filed within thirty days of the order or before

July 31, 1996, whichever is later, and a motion to reopen deportation proceedings

must be filed within ninety days of the final order or before July 31, 1996,

whichever is later. The district court further noted that Mejia did not file his

motion to reopen until September 26, 1997, and that because the motion was not

timely filed, the immigration judge refused to consider his motion.

       The district court reasoned that essentially Mejia’s habeas corpus petition

“invited the court” to force the immigration judge to consider an untimely motion

to reopen that the judge had refused to consider. The district court concluded that

it “must decline that invitation.”

       On March 12, 1998, Mejia filed a Notice of Appeal of the district court’s

decision and, on March 13, 1998, this Court temporarily stayed Mejia’s

deportation pending appeal.


III.   Discussion

       A.    Mejia’s Two Appeals

       Two appeals are involved in this case. First, Mejia appeals the district

court’s dismissal of his § 2241 petition. Second, Mejia petitions for review of the

BIA’s order denying his motion to reopen. Mejia raises similar arguments in both

of these appeals. Indeed, in his brief, Mejia argues that if he is afforded a full

                                           11
review on his petition for review, this Court need not address his appeal of the

district court’s dismissal of Mejia’s § 2241 petition. Because we have considered

all of Mejia’s claims through his petition for review, particularly his ineffective-

assistance claim, we do not decide whether the district court properly exercised

jurisdiction over Mejia’s § 2241 petition. Instead, we reach the merits of Mejia’s

petition for review and dismiss the § 2241 petition as moot.4

       Likewise, we do not reach the issue of whether Mejia’s petition for review is

governed by the INA prior to the amendments by IIRIRA or by the INA as

amended by IIRIRA. Mejia’s 1994 deportation order became final prior to

IIRIRA’s enactment, but Mejia’s motion to reopen was filed after IIRIRA’s

general effective date. A split in the circuits exists over whether a motion to

reopen is a new proceeding or a continuation of the deportation proceedings.

Lerma de Garcia v. INS, 141 F.3d 215 (5th Cir. 1998); Sarmandi v. INS, 121 F.3d

1319, 1321 (9th Cir. 1997); Chow v. INS, 113 F.3d 659, 665 (7th Cir. 1997) with

Wright v. Ouellette, 171 F.3d 8, 12 (1st Cir. 1999). If a motion to reopen



       4
           Mejia did not raise his ineffective-assistance of counsel argument before the BIA.
Arguably, Mejia’s failure to present his ineffective-assistance claim to the BIA precludes the
assertion of the ineffective-assistance claim in Mejia’s petition for review. Mojsilovic v. INS,
156 F.3d 743, 748 (7th Cir. 1998). Other courts have found that an alien can raise an
ineffective-assistance claim for the first time in a petition for review. See, e.g. Szilagyi v. INS,
131 F.3d 148 (9th Cir. 1997). We do not reach this issue because we find that, in any event,
Mejia has not established an ineffective-assistance claim.

                                                 12
constitutes a new proceeding, judicial review of the BIA’s denial of Mejia’s

motion to reopen would be governed by the INA as amended by IIRIRA.

However, former INA § 106(a)(2) provided for jurisdiction in this Court over

petitions for review challenging final deportation orders, and under INA §§ 242(b)

(2) & (9), enacted by IIRIRA, this Court has jurisdiction over petitions for review

“arising from any action taken or proceeding brought to remove an alien from the

United States.” 8 U.S.C. § 1105a(a) (1995); 8 U.S.C. §§ 1252(b)(2) & (9) (Supp.

1998). Thus, this Court would have jurisdiction over Mejia’s petition for review

under either the pre-IIRIRA or post-IIRIRA INA and we do not resolve the issue of

whether the INA prior to the IIRIRA amendments, or the post-IIRIRA INA,

applies to the judicial review of Mejia’s deportation

      B.     Standard of Review

      This Court reviews the BIA’s denial of a motion to reopen for an abuse of

discretion. Gomez-Gomez v. INS, 681 F.2d 1347, 1348 (11th Cir. 1982).

      C.     Mejia’s Untimely Motions to Reopen

      Mejia has not established that the BIA abused its discretion in denying his

motion to reopen and has not established that he has suffered any constitutional

injury in his deportation proceedings. Mejia argues that he continues to suffer the

consequences of the ineffective assistance of counsel that he received in his state


                                         13
criminal proceeding because his unconstitutional conviction has rendered him

ineligible for suspension of deportation. According to Mejia, his ineligibility for

suspension represents a continuing violation of his Sixth Amendment right to the

effective assistance of counsel. Importantly, however, the BIA did not address

Mejia’s ineffective-assistance argument. Instead, the BIA simply rejected Mejia’s

attempts to reopen his deportation proceedings because Mejia’s motions to reopen

were filed long after the expiration of the time period for filing motions to reopen

under the BIA’s regulations.

       The BIA correctly concluded that Mejia’s motions were untimely. Pursuant

to 8 C.F.R. § 3.2(c)(2), a motion to reopen deportation proceedings must be filed

within 90 days of the “final administrative decision” by the BIA or before

September 30, 1996, whichever is later. Mejia did not file his motion to reopen

until September 26, 1997 – many more than 90 days after his final deportation

order, which was entered in 1994, and almost a year after the September 30, 1996

deadline.5




       5
           We note that the BIA could have reopened Mejia’s deportation proceeding pursuant to
8 C.F.R § 3.2(a). This provision allows the BIA to reopen proceedings sua sponte and “at any
time.” 8 C.F.R. § 3.2(a). However, the BIA did not abuse its discretion in concluding that
Mejia’s arguments did not justify the reopening of his deportation proceedings, especially in
light of the fact that Mejia did not challenge his final deportation order when it was originally
entered but instead absconded from 1994 until 1997.

                                               14
      Limitations periods are not inherently suspect. The Supreme Court noted in

Calderon v. Thompson, 523 U.S. 538 (1998) , that “[f]inality ... enhances the

quality of judging.” Similarly, the Supreme Court has recognized the obvious fact

that limitations periods will necessarily preclude the litigation of certain

meritorious claims. Board of Regents v. Tomanio, 446 U.S. 478, 485 (1980).

Nevertheless, the Court has found that “[s]tatutes of limitations are not simply

technicalities. On the contrary, they have long been respected as fundamental to a

well-ordered judicial system.” Id. at 488. Thus, even assuming that Mejia suffered

a constitutional violation in his deportation proceedings, the application of the

limitations period from 8 C.F.R. § 3.2(c)(2) does not raise constitutional concerns

merely because it leaves Mejia without a remedy for vindicating his assumed

constitutional injury.

      C.     Mejia’s Fifth Amendment Ineffective-Assistance Claim

      Since Mejia’s motion to reopen is clearly time barred, Mejia alternatively

contends that his motion to reopen was untimely as a result of ineffective

assistance of counsel in his deportation proceedings. Mejia contends that the same

attorneys who advised him that his no-contest plea would not affect his

immigration status also pursued a “frivolous legal position” in attempting to argue

that Mejia’s conviction could not be used as grounds for deportation. Thus,


                                          15
according to Mejia, if not for his counsels’ deficient performance in his deportation

proceedings, he would have sought to vacate his sentence in state court earlier and

then promptly moved to reopen his deportation before the expiration of the

limitations period. According to Mejia, his counsels’ deficient performance in his

deportation proceedings amounts to a violation of Mejia’s Fifth Amendment right

to due process.6

        In order to evaluate Mejia’s ineffective-assistance argument, it is important

to reemphasize that Mejia is currently facing deportation for overstaying his

student visa – not for his drug conviction. Mejia does not contest the validity of

the basis for his deportation order. Therefore, Mejia’s ineffective-assistance

contentions necessarily focus on only his argument that, except for the cocaine

conviction, he would have been eligible for suspension of deportation. As

suspension of deportation is an extraordinary remedy over which the Attorney

General possesses broad discretion, Mejia does not, and cannot, argue that he

would have received suspension, and thus would not be facing deportation, if he

had received effective assistance from his counsel during his initial deportation

proceedings. Thus, the issue becomes whether deficient representation by counsel



       6
         We note that, in addition to counsel who represented Mejia in his criminal proceedings,
another attorney jointly appeared on Mejia’s behalf in his deportation proceedings.

                                              16
in deportation proceedings that renders an alien ineligible for suspension of

deportation inflicts a constitutional injury.

      D.     Ineffective Assistance in the Context of Eligibility for Suspension
             of Deportation

      Despite Mejia’s arguments, the application of the limitations periods from 8

C.F.R. § 3.2(c)(2) to his motion to reopen did not result in a violation of Mejia’s

right to the effective assistance of counsel in his deportation proceedings.

      Aliens enjoy the right to the effective assistance of counsel in deportation

proceedings. Barthold v. INS, 517 F.2d 689, 690 (5th Cir. 1975). Numerous

courts have recognized that a deportation proceeding implicates an alien’s liberty

interest, which is protected by the Due Process Clause. See, e.g, Bridges v.

Wixon, 326 U.S. 135, 154 (1945); Kaoru Yamataya v. Fisher, 189 U.S. 86,

(1903); Haitian Refugee Center v. Smith, 676 F.2d 1023, 1037 n.30 (5th Cir.

1982). Therefore, the Due Process Clause – not the Sixth Amendment – gives rise

to the right to effective assistance of counsel in deportation proceedings. Id. Thus,

to establish the ineffective assistance of counsel in the context of a deportation

hearing, an alien must establish that his or her counsel’s performance was deficient

to the point that it impinged the “fundamental fairness” of the hearing. Id. at 691.

Other circuits have concluded that to establish the lack of fundamental fairness in a

deportation proceeding, the alien must establish deficient representation and

                                           17
“prejudice” or “substantial prejudice” arising from this deficient representation.

See, e.g., Esposito v. INS, 987 F.2d 108, 110 (2d. Cir. 1993); Mohsseni Behbahani

v. INS, 796 F.2d 249, 251 (9th Cir.1986); Ogbemudia v. INS, 988 F.2d 595, 598

(5th Cir. 1993) (requiring a showing of “substantial prejudice”).

      However, the failure to receive relief that is purely discretionary in nature

does not amount to a deprivation of a liberty interest. Connecticut Board of

Pardons v. Dumschat, 452 U.S. 458, 465 (1981). In Dumschat, the Supreme Court

held that a state inmate does not enjoy a constitutionally protected liberty interest

in having his or her sentence commuted, even where the state “consistently”

commuted the sentences of inmates in “most” cases. Dumschat, 452 U.S. at 464-

65. The Court reasoned that “a constitutional entitlement cannot ‘be created – as

if by estoppel – merely because a wholly and expressly discretionary state

privilege has been granted generously in the past.’” Id. (quoting Leis v. Flynt, 439

U.S. 438, 444 n.5 (1979). Instead, according to the Court, “[i]n terms of the Due

Process Clause, a . . . felon’s expectation that a lawfully imposed sentence will be

commuted or that he will be pardoned is no more substantial than an inmate's

expectation, for example, that he will not be transferred to another prison; it is

simply a unilateral hope.” Dumschat, 452 U.S. at 465.




                                          18
       This Court has applied Dumschat in the immigration context. Garcia-Mir v.

Meese, 788 F.2d 1446 (11th Cir. 1986). In Garcia-Mir, a group of Cuban aliens

claimed a liberty interest in remaining “paroled”7 into the United States while their

immigration proceedings were pending. Id. at 1450-51. This Court acknowledged

that actions by both Congress and the President had created a substantial

expectation that the Cuban aliens would be allowed to remain on parole. Id.

Nevertheless, as was the case in Dumschat, this Court in Garcia-Mir reasoned that,

where a statute or regulation does not limit the executive’s discretion to award

relief, an expectancy of such relief does not give rise to a liberty interest protected

by the Due Process Clause. Id. at 1452. Thus, relying on Dumschat, this Court

concluded that the aliens did not enjoy a constitutionally protected liberty interest

in “parole”, which remained a purely discretionary form of relief. Id.

       Likewise, the Seventh and Tenth Circuits have applied Dumschat to

conclude that aliens do not enjoy constitutionally protected interests in either the

adjustment of immigration status or “deferred action” by the INS. In

Achacoso-Sanchez v. INS, 779 F.2d 1260, 1265 (7th Cir. 1985), the Seventh

Circuit held that aliens did not enjoy a protectable liberty interest in the reopening


       7
         In the immigration context, “parole” refers to the practice of allowing aliens to enter
the United States while their immigration proceedings are completed. See, e.g., Jean v. Nelson,
727 F.2d 957, 968 (11th Cir. 1984).

                                               19
of deportation proceedings or the adjustment of immigration status. The Seventh

Circuit specifically noted that an adjustment of status constituted “mercy” and that

“[n]o one is entitled to mercy, and there are no standards by which judges may

patrol its exercise.” Id. Likewise, the Tenth Circuit has concluded that “deferred

action” by the INS does not give rise to a constitutionally protected liberty interest

because the INS has “unfettered” discretion to determine who is entitled to

deferred action. Velasco-Gutierrez v. Crossland, 732 F.2d 792, 797 (10th Cir.

1984).

      Very similar to the type of relief at issue in Dumschat and Garcia-Mir,

“suspension of deportation” is an “act of grace” committed to the “unfettered

discretion” of the Attorney General. Jay v. Boyd, 351 U.S. 345, 354 (1956)

(quoting Escoe v. Zerbst, 295 U.S. 490, 492, (1935)). As such, even if an alien

meets the statutory requirements for eligibility for suspension of deportation, the

alien is not in any way entitled to this “exceptional remedy.” Id.; INS v. Jong Ha

Wang, 450 U.S. 139, 145 (1981); Saiyid v. INS, 132 F.3d 1380, 1384 (11th Cir.

1998); see also Gomez-Gomez v. INS, 861 F.2d 1347 (11th Cir. 1982) (reasoning

that the Attorney General has the discretion to interpret narrowly the requirement

of “extreme hardship”). In this sense, suspension of deportation is similar to an

executive pardon. Jay 351 U.S. at 355 n.16. Indeed, the Supreme Court recently


                                          20
reaffirmed the analogy between suspension of deportation and an executive pardon

by stating:

      We have described the Attorney General’s suspension of deportation
      under a related and similarly phrased provision of the INA as “‘an act
      of grace’” which is accorded pursuant to her “unfettered discretion”
      and have quoted approvingly Judge Learned Hand’s likening of that
      provision to “‘a judge’s power to suspend the execution of a sentence,
      or the President's to pardon a convict.’”


INS v. Yueh-Shaio Yang, 519 U.S. 26, 29 (1996) (citations omitted).

      Accordingly, an attorney’s deficient representation does not deprive an alien

of due process if the deficient representation merely prevents the alien from being

eligible for suspension of deportation. An alien’s actual chances of receiving such

discretionary relief are too speculative, and too far beyond the capability of judicial

review, to conclude that the alien has actually suffered prejudice from being

ineligible for suspension of deportation. Just as a convicted felon enjoys no

constitutional right to a pardon and aliens have no due process rights to being

“paroled”, an alien has no constitutional right to suspension of deportation. Just as

a court cannot review the inherently “subjective” judgments made by the executive

in deciding whether to commute a life sentence, this Court cannot predict the

subjective and fact-intensive judgments that the Attorney General would make in

deciding whether to grant extraordinary relief, such as the suspension of


                                          21
deportation. Dumschat, 452 U.S. at 464. Accordingly, we cannot hold that being

ineligible for suspension of deportation as a consequence of deficient

representation constitutes a violation of due process. In other words, an alien has

not been deprived of “fundamental fairness” simply by being ineligible for a purely

discretionary “act of grace” like suspension of deportation. The alien cannot

demonstrate prejudice, much less substantial prejudice, arising from the

ineligibility for such an “act of grace” because no standards exist for a court to

determine whether the executive would have granted the extraordinary relief

anyway.8


       8
          We note that the Second and Fifth Circuits have recognized potential ineffective-
assistance-of-counsel claims based on an attorney’s failure to apply for a waiver of deportation
under INA § 212(c), 8 U.S.C. § 1182(c) (1993). Rabiu v. INS, 41 F.3d 879 (2d Cir. 1994);
Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994). For a number reasons, Rabiu and
Miranda-Lores do not aid Mejia. First, neither case discusses Dumschat or explains how the
possibility of receiving such discretionary relief can implicate a constitutionally protected liberty
interest entitled to due process protection. Second, both Rabiu and Miranda-Lores involved
waiver of deportation which, unlike suspension of deportation, is available to only lawful
permanent residents of the United States who have a greater expectancy of remaining in the
United States than aliens, like Mejia, who are not lawful permanent residents. Rabiu, 41 F.3d at
881; Miranda-Lores, 17 F.3d at 85.
        Third, even under Rabiu and Miranda-Lores, it does not appear that Mejia would be able
to establish an ineffective-assistance claim. Under Rabiu, an alien must make a prima facie
showing of eligibility for waiver of deportation and demonstrate a “strong showing” in support
of the application for discretionary relief. Rabiu, 41 F.3d at 882 . Similarly, under Miranda-
Lores, the alien must establish “substantial prejudice” arising from the deficient performance,
which requires that the alien make a prima facie showing of eligibility and demonstrate that he or
she would receive the relief sought. Miranda-Lores, 17 F.3d at 85 (rejecting the ineffective
assistance-claim because the alien failed to establish prejudice).
        In this case, to be eligible for suspension, Mejia would have had to demonstrate
“exceptional and extremely unusual hardship” if he is returned to Honduras. Mejia has not made
a “strong showing” of an “exceptional . . . hardship” and thus has not shown “prejudice” – let

                                                 22
       In this case, assuming Mejia’s representation during his initial deportation

proceedings was deficient, this deficient representation did not deprive Mejia of the

due process. The only consequence of his counsel’s deficient representation that

Mejia alleges is that he is ineligible for suspension. As mentioned above, Mejia

does not, and cannot, establish that, but for his counsel’s deficient representation,

he would not have been ordered deported. Moreover, Mejia has not even made a

strong showing that he would have been able to demonstrate an extreme hardship

arising from his return to Honduras. Therefore, Mejia has not demonstrated that

the alleged ineffectiveness of his counsel caused any actual “prejudice” or

“substantial prejudice”, because Mejia has not, and could not, argue that he would

have received the extraordinary relief of suspension were it not for his counsel’s

deficient performance.9

alone “substantial prejudice” – arising from his attorneys’ deficient performance.
       9
          We note that in the context of determining whether AEDPA § 440(d) applied
retroactively, this Court observed that restrictions on eligibility for waiver of deportability
“arguably attaches a new disability”, which counseled against the retroactive application of
AEDPA § 440(d). Mayers v. INS, Nos. 97-5537 & 98-8185 (11th Cir. May 20, 1999). For three
reasons, our statement in Mayers does not alter our conclusion that a due-process ineffective-
assistance-of-counsel claim cannot be premised on being ineligible for suspension of
deportation. First, in Mayers we specifically noted that because Congress did not intend a
retroactive application of AEDPA § 440(d), we did not need to reach the issue of whether §
440(d) would have a retroactive effect. Thus, the statement in Mayers is dicta. Second, the
argument, recognized in Mayers, that a statute has a retroactive effect by attaching a new
disability is quite different from our holding in this case that such a disability, if it is even a
disability, does not implicate a constitutionally protected liberty interest. Third, Mayers
involved applications for waiver of deportation by permanent residents of the United States, who
enjoy a heightened expectancy of remaining in the United States.

                                                23
      Because Mejia’s petition for review does not allege any constitutional

infirmity arising from the BIA’s denial of his motion to reopen, the BIA did not err

in denying Mejia’s motion as untimely.

IV.   Conclusion

      For the foregoing reasons, the Board of Immigration Appeals’ final order of

deportation is AFFIRMED. The appeal from the district court’s judgment

dismissing the § 2241 petition is DISMISSED AS MOOT.




                                         24